Filed 05/18/20                                      Case 20-21922                                         Doc 21




       1   2
       2   DAVID P. CUSICK, #160467 TRUSTEE
           NEIL ENMARK, #159185, attorney for Trustee
       3   KRISTEN A. KOO, #230856, attorney for Trustee
           P.O. Box 1858
       4
           Sacramento, California 95812-1858
       5   legalmail@cusick13.com
           (916) 856-8000
       6
       7
       8
       9                              UNITED STATES BANKRUPTCY COURT
      10
                                       EASTERN DISTRICT OF CALIFORNIA
      11
                                              SACRAMENTO DIVISION
      12
      13
      14   IN RE:                  )                     Case No: 20-21922-C-13C
      15                           )                     DCN: DPC-1
                                   )
      16   MATTHEW D KING,         )                     TRUSTEE’S OBJECTION TO
      17   MICHELE E PRATHER KING, )                     CONFIRMATION
                                   )
      18                           )                     DATE:            JUNE 9, 2020
      19                           )                     TIME:            2:00 P.M.
                                   )                     JUDGE:           KLEIN
      20
                        Debtor(s)  )                     COURTROOM:       33
      21
      22            DAVID P. CUSICK, TRUSTEE, opposes confirmation of the Debtor(s) plan and does
      23   not recommend its confirmation.
      24
                    The Trustee objects to confirmation as:
      25
                    PLAN RELIES ON PENDING MOTIONS. Debtors cannot afford to make the
      26
      27   payments or comply with the Plan, 11 U.S.C. §1325(a)(6). Debtors’ Plan calls for Motion to

      28   Value Collateral of Harley Davidson Financial Services on 2016 Harley Davidson and of Travis



                                                              1
Filed 05/18/20                                     Case 20-21922                                              Doc 21




       1   Credit Union on 2006 Ford F-150, which are set for hearing on June 2, 2020. If the motions to
       2   value are not granted, Debtors’ Plan may not have sufficient monies to pay the claim in full and
       3
           therefore should also be denied confirmation.
       4
       5
       6            WHEREFORE the movant prays that the Court enter an order denying confirmation of

       7   the Debtor(s) plan unless these matters are addressed.

       8
       9   Dated:    MAY 18, 2020                       /s/ Neil Enmark
                                                        NEIL ENMARK, Attorney for Trustee
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28




                                                           2
